Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM, APPARATUS AND METHOD OF DETECTING SPECKLE GENERATED FROM LIGHT IRRADIATED ONTO A BODY SITE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-10, 12, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al., US 2014/0055352 A1 (hereinafter “Davis”).


Regarding claim 1, Davis discloses an information processing apparatus (see at least FIGS. 1A-D illustrating wrist console 101 described at least at [0096]-[0099] and FIGS. 2A-D described at [0100]-[0103]), comprising: 
a light source section that irradiates light onto a body site of a user (see at least FIGS. 1A-3F describing light emitters 106 and various distributions of light onto the hand and fingers 301 of a user as descried at [0096][0105]-[0110]); 
a detector that includes a plurality of light detectors and outputs a plurality of detection signals on a basis of reflected light that is reflected off the body site (see at least FIGS. 1A-3F describing cameras 108 and sensors 107 capable of capturing the entire reflection at [0062]-[0067] and further at least at [0069]-[0072] with reference to [0096]-[0099] and [0107]); and 
a determination section that determines a movement of the user (see at least claims 1-3 of Davis describing the housing module housing a processor and describing the functionality of the processor therein with further reference of [0064]-[0065]) on a basis of information regarding a speckle generated due to the light being irradiated onto the body site (see at least [0063]-[0065] describing the speckled light pattern generated to determining motion and further described in reference to FIGS. 3C and 3D and [0106]), the information regarding a speckle being included in the plurality of detection signals (see at least [0063]-[0065] and further described in reference to FIGS. 3C and 3D and [0106]).

Regarding claim 4, Davis discloses the information processing apparatus according to claim 1 (see above), wherein the determination section determines the movement of the user on a basis of a speckle pattern included in the information regarding a speckle (see at least [0063]-[0065] and further described in reference to FIGS. 3C and 3D and [0106]).

Regarding claim 7, Davis discloses the information processing apparatus according to claim 1 (see above), wherein the body site is a wrist, and the determination section determines a movement of a hand of the user (see at least FIGS. 1A-3F illustrating placement of the device on the wrist of the user).

Regarding claim 8, Davis discloses the information processing apparatus according to claim 7 (see above), wherein the determination section determines at least one of which finger is flexed, a flexing amount of the flexed finger, an interaction between fingers, or an interaction between a finger and another object (see generally FIGS. 4A-5B illustrating interaction between fingers and fingers and another object (e.g., a computer) as described at least at [0112]-[0118]).

Regarding claim 9, Davis in view of the CEF reference discloses the information processing apparatus according to claim 1 (see above), further comprising an execution section that performs a process corresponding to the determined movement (see at least Davis at FIG. 7 illustrating a projected keyboard for inputting keys onto a display of an external device 803 as described at least at [0123]).

Regarding claim 10, Davis discloses the information processing apparatus according to claim 9 (see above), wherein the execution section identifies an operation input by the user on a basis of the determined movement, and performs a process corresponding to the identified operation (see at least FIGS. 4A-7 illustrating inputs by the user, wherein the device identifies the input and performs the operation described at least at [0119]-[0124]).

Regarding claim 12, Davis discloses the information processing apparatus according to claim 10 (see above), further comprising a display section that is capable of displaying a specified graphical user interface (GUI) (see at least FIGS. 4A-7 illustrating various GUIs which the device projects and displays as described at [0056] and [0059] and [0111]-[0124]), wherein the execution section identifies an operation that is input into the displayed specified GUI, on the basis of the determined movement (see at least FIGS. 4A-7 and described at least at [0112]-[0124] describing various inputs into GUIs).

Regarding claim 13, Davis discloses the information processing apparatus according to claim 12 (see above), wherein the execution section selects a plurality of selection candidates selectable by the user, on the basis of the determined movement, and the display section displays a selection image that includes the plurality of selected selection candidates (see at least FIG. 7 illustrating a projected keyboard 701 and further illustrating the typed in information on the display 803 as described at least at [0123]-[0124]).

Regarding claim 17, Davis discloses the information processing apparatus according to claim 1 (see above), wherein the detector includes an image sensor (see at least camera sensor described at [0063]-[0065], and the plurality of light detectors is a plurality of pixels of the image sensor (see at least [0074]-[0075] describing pixels therein).

Regarding claim 18, it is similar in scope to claim 1 above; the only difference being claim 18 is directed to an information processing apparatus (see at least processing system of the device at FIGS. 2A and described at least at [0100]). Therefore, claim 18 is similarly analyzed and rejected as claim 1. 

Regarding claim 19, it is similar in scope to claim 1 above; the only difference being claim 18 is directed to an information processing method (see at least Davis processing system of the device at FIGS. 2A and described at least at [0100] and at abstract and [0002]) and computer system (see at least Davis at Abstract and [0006] and FIG. 2A and [0100]). Therefore, claim 19 is similarly analyzed and rejected as claim 1. 

Regarding claim 20, it is similar in scope to claim 1 above; the only difference being claim 18 is directed to a program that causes a computer system to perform a process (see at least Davis processing system of the device at FIGS. 2A and described at least at [0100] and at abstract and [0002]) and computer system (see at least Davis at Abstract and [0006] and FIG. 2A and [0100]). Therefore, claim 20 is similarly analyzed and rejected as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 6, 11, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2014/0055352 A1 (hereinafter “Davis”) in view of Cherradi El Fadili (hereinafter “the CEF reference”).

Regarding claim 2, Davis discloses the information processing apparatus according to claim 1 (see above).
However, Davis does not explicitly disclose wherein the light source section irradiates laser light onto the body site.
In the same field of endeavor, the CEF reference discloses wherein the light source section irradiates laser light onto the body site (see at least FIGS. 12A-B and [0165] and [0171]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the laser light source as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Davis discloses the information processing apparatus according to claim 1 (see above). 
However, Davis does not explicitly disclose wherein the plurality of light detectors is a plurality of photodiodes.
In the same field of endeavor, the CEF reference discloses wherein the plurality of light detectors is a plurality of photodiodes (see at least FIGS. 12A-B and [0165] and [0171]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the photodetectors as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 5, Davis discloses the information processing apparatus according to claim 4 (see above). 
However, Davis does not explicitly disclose wherein the determination section determines the movement of the user on a basis of a time-series change in the speckle pattern.
In the same field of endeavor, the CEF reference discloses wherein the determination section determines the movement of the user on a basis of a time-series change in the speckle pattern (see at least [0165]-[0169] describing time of flight techniques therein and FIGS. 13A-13B).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the time-of-flight calculations as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]) and to easily substitute materials and methodologies based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 6, Davis in view of the CEF reference discloses the information processing apparatus according to claim 5 (see above), wherein the determination section determines the movement of the user on a basis of periodicity of the time-series change in the speckle pattern (See at least FIGS. 12A-13B and further at least [0165]-[0169] describing time of flight calculations which would incorporate a periodicity of the changes in the speckle patterns as known to one of ordinary skill in the art).

Regarding claim 11, Davis discloses the information processing apparatus according to claim 10 (see above). 
However, Davis does not explicitly disclose a history information storage that stores therein history information regarding an operation input by the user in times past, wherein the execution section identifies an operation input by the user on a basis of the stored history information.
In the same field of endeavor, the CEF references discloses a history information storage that stores therein history information regarding an operation input by the user in times past, wherein the execution section identifies an operation input by the user on a basis of the stored history information (see at least [0151]-[0152] and further see at least [0161]-[00163] describing storage of hand postures in an appearance database).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the storage database as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]), improve articulated gesture articulation (see the CEF reference at [0161]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 14, Davis discloses the information processing apparatus according to claim 1 (see above), 
However, Davis does not explicitly disclose wherein the determination section determines the movement of the user in accordance with a specified learning algorithm.
In the same field of endeavor, the CEF reference discloses wherein the determination section determines the movement of the user in accordance with a specified learning algorithm (see at least [0160]-[0161] describing model-based trackers that adapt to the user therein).
 Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the input detection as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]), improve articulated gesture articulation (see the CEF reference at [0161]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 15, Davis discloses the information processing apparatus according to claim 1 (see above), further comprising: an instruction section that instructs the user to perform a specified movement (see at least FIGS. 6A-6C and further FIG. 7 with GUI instructing user to input either keys on a keyboard or various inputs projected onto the surface of a hand or desk as disclosed at least at [0119]-[0121] and [0123]).
However, Davis does not explicitly disclose a determination information storage that stores therein determination information that includes the information regarding a speckle, the information regarding a speckle being included in the plurality of detection signals and being information when the user performs the specified movement that has been instructed to be performed, wherein the determination section determines the movement of the user on a basis of the stored determination information.
In the same field of endeavor, the CEF reference discloses a determination information storage that stores therein determination information that includes the information regarding a speckle (see at least [0151]-[0152] and further see at least [0161]-[0163] describing storage of hand postures in an appearance database), the information regarding a speckle being included in the plurality of detection signals and being information when the user performs the specified movement that has been instructed to be performed, wherein the determination section determines the movement of the user on a basis of the stored determination information (see at least [0151]-[0152] and further see at least [0161]-[00163] describing storage of hand postures in an appearance database).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the storage and input determination as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]), improve detection of gesture articulation (see the CEF reference at [0161]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 16, Davis discloses the information processing apparatus according to claim 1 (see above).
However, Davis does not explicitly disclose further comprising a reception section that receives right-or-wrong information regarding whether a result of the determination performed by the determination section is right, wherein the determination section determines the movement of the user on a basis of the received right-or-wrong information.
In the same field of endeavor, the CEF reference discloses further comprising a reception section that receives right-or-wrong information regarding whether a result of the determination performed by the determination section is right, wherein the determination section determines the movement of the user on a basis of the received right-or-wrong information (see at least [0080] and [0146] describing various inputs and determination of whether the information was correctly or incorrectly entered).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the speckle detection device of Davis to incorporate the accuracy of input as disclosed by the CEF reference because the references are within the same field of endeavor, namely, speckle detection input devices. The motivation to combine these references would have been to improve adoption and ubiquity of the technology (see the CEF reference at least at [0018]), improve articulated gesture articulation (see the CEF reference at [0161]) and to easily substitute materials based on manufacturing needs, costs, and commonly understood restraints of production as known to one of ordinary skill in the art (see the CEF reference at least at [0165]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al., US 2018/0293739 A1 describing using speckle images to determine inputs in a three-dimensional field; 
Roovers et al., US 2017/0007166 A1 describing speckle used to determine certain biometric using a wrist-worn device; 
	Trisnaldi, US 2016/0209929 A1 describing speckle images to track an object movement in three-dimensional space; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623      
				/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623